Title: To John Adams from Joseph Ward, 1 January 1810
From: Ward, Joseph
To: Adams, John



Sir—
Boston January 1st. 1810

I had the honor to receive your Favour of the 15th of December, for which I beg leave to express my grateful acknowledgements. I never read any thing from your pen, without deriving information and pleasure. You have Sir, I believe drawn a correct map of Bonaparte’s power. I had some similar ideas, but you have measured things by a large scale, and marked the limits of nature. Napoleon, like all men, must stop somewhere; and I trust he cannot pass the bounds you have set him. Your calculations, are more satisfactory, than a thousand loose opinions, which float in the heads of modern politicians.
After reading the “flap sail” writers of the day, whose crowded columes are light as smoke, & clear as a fogg; I am refreshed by your sentimental lines.
While reading your Communicans in the Patriot, the Herculean labour you had to encounter in Holland, to arouse the torpid Dutchmen; when “dead, and you knew not when they would come to life;”—To counteract the English intriguers; and the subtle Vergennes;—I am reimpressed with the weight of the mighty task;—and the lines of Pope occur to my mind,
“When Ajax aim’d his mighty Bolt to throw,
“The line still labour’d and the wheels mov’d slow.”
Nothing but Revolutionary patience and energy, could have strung your nerves for the combat.
I hope your writings may have the effect to impress the Americans in all ages with just ideas of the cost of Independence—and hence be led to improve it by a display of that magnanimity by which it was acquired. If such lights, do not serve to guide our national pilots in their intercourse with foreign nations, they will be blind indeed.
In a letter I had the honor to receive from you some time since, you observed, that many of our writers “too nearly resembled the old Tories.” The resemblance is now as near the originals, as ever it was. A new subject has called forth all the British advocates; to the dishonor of our Nation. Our national concerns are extremely perplexed. And I fear that more wisdom may be wanted, than can be found, at this crisis. Now some of our old Statesmen, should be at the helm.—
Whilst I reprobate our Englified countrymen, for justifying all the measures of the British govt. and Mr Jackson’s, I have some doubts of the policy of our Govt. in refusing any further correspondence with the Minister, lest his nation might feel their pride (of which they overflow) wounded; and thence he induced to support with more unanimity a wrongheaded administration. As they have no sense of justice, nor much sound policy, if the spirit of the nation should rise in their favour, it is possible they may proceed to war with us for the sake of plunder. Their naval friends are extremely hungry, and the American commerce would be a feast for them. Unless there is a fortunate change in their ministers, I can see no ground of hope for any arrangement with our Govt. Some indiscretions in our Govt. and the opposition to it here, may encourage them to persevere in their aggressions. Our national situation appears to me very unpromising, and unpleasant. But we hope some good, may come out of the evils we feel and fear.
If Sir, your Navy System, had been pursued with wisdom, we should not have been despised, however we might have suffered.
I have a settled opinion, that if your system of national policy had been pursued, our Country would at this day have been as much richer than it now is, as the whole amount of the national debt. In other words, if President Jefferson had during his administration, paid the whole debt, (which was his object for fame) he would have left the Nation worse than he found it, when the Govt. passed from your hands, into his.—
And the loss of national Character—maybe inestimable.—That hobby horse for popularity, extinguishing the debt—has, I humbly conceive, extinguished many of the first attributes of a free Govt. and an independent Nation. Hence the Judiciary system, absolutely necessary to preserve the Balance, was sacrificed—the Navy sacrificed—all Excise duties denounced—and the basis of public Credit, too weak before, pared down to popular taste, and Whisky measure.
It is unpleasant to prophesy evils to come—or I might venture to guess, what the effects of a war might be in our present state. But I will not venture upon the future, until Sir, you have correctected (if worth the trouble) my errors on the past. And I should rejoice Sir, to be convinced (pride of opinion notwithstanding) that I am totally wrong in the conclusions I have drawn—and see reasons for believing that all has been, and now is, just as it should be.
I console myself this, that my wrong conceptions, whatever they may be, are untainted with party or personal prejudice, are honest errors proceeding only from want of understanding, and therefore may be pardoned.
I lately met Mr Gerry, in this town, and had some conversation with him. He is I think an honest man and real patriot, although he has, like too many of the eminent Revolutionary patriots, been abused in scurvy newspapers by the office seekers. He ought I conceive to have succeeded General Lincoln. But fate has decided otherwise. In this world rewards are not always proportioned to merit. If they were, a great many poor rogues would starve.
I observed to Mr Gerry that he might aid you, in collecting materials to enlighten posterity. He is impressed with the importance of the subject; and said he meant to collect and publish some papers, after you had completed yours.
His letter to Talleyrand, published in the Patriot, I thought was to the point. Mr Gerry’s industry and talents, have not I conceive been duly estimated.
I feel such a regard for the Revolutionary Patriots, that I would not have Mr Jefferson abused;—but to record his encouraging & paying Callender to publish his infamous “Prospect”—is not abuse. That was unpardonable—it was infinitely blacker than “black Sally.” However he “has passed away.” And poor Callender is gone beyond the bounds of time. I would pardon treason and rebellion, sooner than assassination of Character.
It is a subject of regret, that a man by labouring with the Patriots of our Country had acquired laurels that might have bloomed forever, should to raise himself above his superiors, blast their preeminent fame.
Another Adam’s fall. Such things give pain to the wise and good. But the real Diamonds, shine the brighter for the counterfeits. The Patriot that leaves “no stain upon the wings of time”—should rule. I wish we had enough of this character to fill every office from the presidential Chair, to the lowest round of the political ladder.
Another year now dawns, may it be the most happy of your whole Life, / is most Respected and Dear Sir / the warm wish of your obedient / and sincere humble Servant
Joseph Ward